                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CLARA MCCONVILLE,                                   Case No. 17-cv-06303-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                    Defendant.

                                  12          Plaintiff filed this Social Security review action on October 31, 2017. Dkt. No. 1. To date,
Northern District of California
 United States District Court




                                  13   the Court has not received any further communications from Plaintiff. Plaintiff did not file her
                                  14   motion for summary judgment by the deadline and did not respond to the Court’s multiple orders
                                  15   directing her to file a consent or declination to proceed before a magistrate judge. See Dkt. Nos.
                                  16   10, 13. On September 11, 2019, the Court issued an order to show cause why the Court should not
                                  17   dismiss this action under Federal Rule of Civil Procedure 41(b) for failure to prosecute. Dkt. No.
                                  18   15. In the order, the Court informed Plaintiff that failure to respond by September 24, 2019 would
                                  19   result in dismissal of this action without prejudice. Id. Plaintiff again did not respond.
                                  20          Plaintiff has failed to file her motion for summary judgment, respond to the Court’s order
                                  21   to show cause, or otherwise participate in this litigation. The Court finds that Plaintiff has
                                  22   demonstrated that she is unable or unwilling to adequately prosecute this case. Accordingly, the
                                  23   Court DISMISSES this action WITHOUT PREJUDICE under Rule 41(b) for failure to
                                  24   prosecute. The Clerk shall close the file.
                                  25          IT IS SO ORDERED.
                                  26   Dated: 10/3/2019
                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
